Crosby, J.
This is a proceeding under the workmen’s compensation act by the alleged dependents of the employee to recover compensation for his death. The single member of the Industrial Accident Board made, among other findings, the following: "On the night of the accident the deceased was called to answer a telephone call, as to the nature of which there is no evidence and, in order to reach the telephone which was located on the first floor of Building A, he had to go from the basement of Building B, where he was employed, through the basement of Building A and up to the first floor. After he ended his telephone conversation he started back on his way to the basement of Building B, his place of employment, but on the way stopped to talk with a fellow workman who was standing at a tank in the basement of Building A and inquired about the contents of the tank. He was told that the tank had ‘ a little water in there and a few blades.’ At the time, the deceased happened to be leaning on a galvanized iron table and in reaching for the portable electric lamp that was hanging from the ceiling he received a shock which caused his death. It appears, from the evidence, that the tank had nothing to do with the employment of the deceased and that he looked into it through curiosity, an act which could not be reasonably said to be incidental to his employment. . . . Therefore, I find that the employee did not receive an injury which arose out of and in the course of his employment and the claim of the dependents is dismissed.”
Later, the case was referred back to the single member to hear further evidence, some of which tended to show that the de*345ceased went to the tank for the purpose of having a pair of overalls washed in accordance with an alleged custom among the employees. The single member thereafter found in part as follows: “I am satisfied, after hearing this new evidence, that the deceased employee did not meet his death while in the act of preparing to wash his overalls, and the new evidence submitted in no way changes my previous finding.”
The Industrial Accident Board on review affirmed the findings and decision of the single member and dismissed the claim. The finding that the fatal injuries received by the employee did not arise out of and in the course of his employment must stand as there was evidence to support it. If, as the board found, the deceased while on his way back to the room where he was employed stopped at the tank to talk with a fellow workman on matters not connected with his employment, and while so engaged leaned on a galvanized iron table and took hold of an electric lamp to enable him to look into the tank, merely for the purpose of satisfying his curiosity, it is plain it properly could not be found that the accident arose out of or in the course of his employment. Haggard’s Case, ante, 330. Savage’s Case, 222 Mass. 205. O’Toole’s Case, 229 Mass. 165. Warren v. Hedley’s Colliery Co. Ltd. 6 B. W. C. C. 136. Horsfall v. Owners of Steamship Jura, 6 B. W. C. C. 213.

Decree affirmed.